Citation Nr: 1628942	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  14-04 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:  Tennessee Department of Veterans Services


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which denied entitlement to service connection for diabetes mellitus, type II, ischemic heart disease and hypertension.  

During the course of the appeal in a January 2016 RO rating decision, entitlement to service connection for ischemic heart disease (coronary artery disease) and diabetes mellitus type II were granted.  As the grants represent the full benefit sought on appeal, the matters are no longer in front of the Board for consideration.  

The issue was previously remanded by the Board in August 2015 for additional development.  The issue has since returned to the Board.

The Board observes that the Veteran's VA Form 21-22 received September 7, 2011 indicates that the Veteran's representative is "State of Tennessee, Department of Veterans' Affairs," and the representative was listed as Tennessee Department of Veterans' Affairs in the August 2015 Board remand.  However, it appears the service organizations actual name is the "Tennessee Department of Veterans Services" as listed on the title page of this decision and as listed on the most recent January 2016 RO rating decision.  The Board highlights that the record does not indicate any actual change in representation, merely a correction in title.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for hypertension to include as secondary to type II diabetes or exposure to herbicides while on active duty.    

The Veteran was afforded a VA hypertension examination in January 2016.  A negative nexus opinion was provided between the Veteran's hypertension and diabetes mellitus type II.  However, as highlighted by the Veteran in his most recent correspondence received February 2016, no opinion has been provided regarding his recently conceded exposure to herbicides in Thailand, done in a formal finding issued December 2015.  An addendum opinion is required to address the etiology of the Veteran's hypertension, including as due to herbicide exposure.

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding supplemental statement of the case (SSOC) issued pursuant to the August 2015 Board remand with the claims file, if applicable.  

2.  Obtain any updated VA treatment records including those from the Mountain Home VAMC beyond June 2012.

3.  Thereafter, provide the claims file to a VA examiner who has sufficient expertise to determine the etiology of the Veteran's hypertension.  If the examiner determines that an actual physical examination(s) is necessary, one should be scheduled.  

The examiner must review the claims file and must note that review in the report.  Based on a review of the record, the examiner should provide the following opinions:

(a) Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's hypertension was incurred in or otherwise related to active service, including exposure to herbicides?

(b) Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's hypertension is etiologically related to the Veteran's service-connected disabilities (heart condition, nephropathy, and diabetes mellitus)?

A complete rationale should be provided for any opinion expressed.

4.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


